Order entered June 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00016-CR
                                      No. 05-18-00017-CR

                          VICTOR MONROE COLTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F16-31334-Q & F16-31335-Q

                                           ORDER
       Appellant was convicted of two offenses of aggravated sexual assault of a child younger
than fourteen years of age.       Although appellant generally refers to the victim as the
“complainant,” in several instances, including in the appendix, he uses her name. He also uses
the names of siblings. Accordingly, we STRIKE appellant’s brief filed May 17, 2018.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identifies the victim and all children under the age of eighteen either generically
(“victim” or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to Celia Sams and the Dallas County

District Attorney’s Office.


                                                      /s/   LANA MYERS
                                                            JUSTICE